DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Morrow on 5/24/2022.

The application has been amended as follows: 
Cancel claims 11-13.

Amend claims 1-10 to read as follows:
Claim 1. A process for the production of a lipid-fiber powder for use in bouillon powder or tablet/cube, comprising:
between 40 to 78 wt% of an oil or fat, and 22 to 60 wt% of a fiber;

the process comprising the steps of: 

a) mixing the fiber, the oil or the fat, and water; 

b) drying the mixture of step a); and

c) mixing the lipid-fiber powder with other ingredients to make a bouillon powder or bouillon tablet/cube;

wherein the fiber is characterized by having a rate of hydration between 15 to 500 cP/min and wherein the oil or fat has a solid fat content (SFC) at 20°C below 12 wt%.  

Claim 2. A process for the production of a lipid-fiber powder as claimed in claim 1, wherein the fiber is a water insoluble dietary fiber.  

Claim 3. A process for the production of a lipid-fiber powder as in claim 1, wherein the fiber is selected from at least one of carrot, beetroot, pumpkin or combinations thereof.  

Claim 4. A process for the production of a lipid-fiber powder as in claim 1, wherein the oil or fat is selected from the group consisting of sunflower oil, rapeseed oil, cotton seed oil, peanut oil, soy oil, olive oil, chicken fat, duck fat, goose fat, insect fat, algal oil, safflower oil, corn oil, rice bran oil, sesame oil, hazelnut oil, avocado oil, almond oil, walnut oil or a combination thereof.  

Claim 5. A process for the production of a lipid-fiber powder as in claim 1, wherein the lipid-fiber powder is solid up to a temperature of 100°C.  

Claim 6. A process for the production of a lipid-fiber powder as in claim 1, wherein the lipid-fiber powder has a flow-ability of at least 1.8 at 23°C.  



Claim 7. A process for the preparation of lipid-fiber powder as in claim 1, wherein the drying is done at a temperature between 50 to 120°C.  

Claim 8. A process for the preparation of lipid-fiber powder as in claim 1, wherein the drying is done by oven drying, air drying, vacuum drying, bed drying, microwave-vacuum drying, spray-drying, infrared radiation drying or combinations thereof.

Claim 9. A process for the preparation of lipid-fiber powder as in claim 1, wherein the fiber and the oil or the fat is mixed first, then water is added afterwards and the composition is further mixed.  

Claim 10. A process for the preparation of lipid-fiber powder as in claim 1, wherein the lipid-fiber powder does not contain any emulsifier or protein or combinations thereof.

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending SN 16/758248 and SN 16/758251, has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Reasons for Allowance
Claims 1-10 are allowed. Please see page 6 of the Office Action, filed 3/25/2022, for an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
Toward bouillon products: See the Office Action, of 3/25/2022, towards SN 16/578,249 which discusses Kehlenbeck in view of view of Koriyama.
Kehlenbeck: WO2007085609A1 A bouillon and/or seasoning tablet containing cereal, vegetable and/or fruit fibers; published: 02-Aug-2007.

Koriyama: JPH07278586A Fat and oil powder and food using the same; published  24-Oct-1995.

Although the combination above provides the use of lipids and fiber in a bullion product, it does not provide the step of using the specifically claimed combination of lipids and fiber mixed into a bouillon product, in the form of a lipid-fiber powder, as claimed.

Toward soup:  Kehlenbeck makes obvious the use of bouillon in a soup product (0006), further this is commonly known.




Toward confectionary products: Koriyama makes such a claim obvious . 
Koriyama teaches methods of making water soluble fiber-lipid powders (ab.) that they have the benefit of being compatible with water (3rd para. from the bottom of pg. 4).
Koriyama teaches the powder comprises 15 to 80 wt% of said fiber (ab.) and 5 to 80 wt% oil (ref. clm. 3).
Koriyama teaches methods of mixing and drying the fiber-lipid composition, as claimed (6th para. on pg. 5).
Koriyama teaches the fiber-lipid composition is simply mixed into foods (7th para. on pg. 5), including confections.
Therefore the claim of the recited fiber-lipid composition being used to make confections, or in a confection product, would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793